      Case 1:19-mj-01028-RER Document 3 Filed 12/16/20 Page 1 of 2 PageID #: 9

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AB:SSA                                             271 Cadman Plaza East
                                                   Brooklyn, New York 11201



                                                   December 16, 2020

By E-mail

The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:    United States v. Walin Rodriguez-Tejeda
                       Criminal Docket No. 19-MJ-1028 (RER)

Dear Judge Bloom:

                The government respectfully moves for an order unsealing the complaint and
arrest warrant in the above-captioned matter.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:              /s/
                                                   Samantha Alessi
                                                   Assistant U.S. Attorney
                                                   (718) 254-6099
Enclosure

cc:      Clerk of Court (by ECF)
  Case 1:19-mj-01028-RER Document 3 Filed 12/16/20 Page 2 of 2 PageID #: 10


AB:SSA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                              PXXXXXXXXXXX
                                                        ROPOSED ORDER
         - against -                                  CR 19-MJ-1028(RER)
WALIN RODRIGUEZ-TEJEDA,

                       Defendant.

--------------------------X


                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Samantha Alessi, for

an order unsealing the complaint and arrest warrant in the above-captioned matter.

                 WHEREFORE, it is ordered that the complaint and arrest warrant in the above-

captioned matter be unsealed.


Dated:     Brooklyn, New York
           December 16, 2020




                                             HONORABLE LOIS BLOOM
                                             UNITED STATES MAGISTRATE JUDGE
                                             EASTERN DISTRICT OF NEW YORK
